Exhibit 10.6

 

NASH-FINCH COMPANY

PERFORMANCE INCENTIVE PLAN

 

I. PURPOSE

 

 

A.                                   General. In an effort to maintain a
position of leadership in the industry in which Nash-Finch Company (the
“Company”) competes, it is necessary to promote financial interests of the
Company and its Subsidiaries, including its growth, by attracting and retaining
certain highly qualified employees possessing outstanding ability, motivating
such employees by means of performance related incentives, and providing
incentive compensation opportunities which are competitive with those of major
corporations. The Nash-Finch Company Performance Incentive Plan (the “Plan”)
hereinafter described is designed to assist the Company in attaining these
objectives.

 

B.                                     Performance–Based Compensation. With
respect to Covered Awards, the Plan is intended to constitute a qualified
performance–based compensation plan under Section 162(m)(4)(C) of the Code and
shall be construed and administered so as to ensure such compliance.

 

C.                                     Cash Bonus Plan. The Plan is not intended
to be (and shall not be construed and administered as) an employee benefit plan
within the meaning of ERISA. Incentive Awards under this Plan are intended to be
discretionary and shall not constitute a part of an employee’s regular rate of
pay.

 

II. PLAN ADMINISTRATION

 

 

A.                                   Plan Administration. The Company or its
delegate has the authority and responsibility to manage and control the general
administration of the Plan, except as to matters expressly reserved in this Plan
to the Committee of the Board of Directors of the Company (as applicable, the
“Committee”). This Plan is not intended to modify or limit the powers, duties or
responsibilities of either the Board or the Committee as set forth under the
Company’s Restated Certificate of Incorporation, as amended. Determinations,
decisions and actions of the Company or, if applicable, the Committee, in
connection with the construction, interpretation, administration, or application
of the Plan will be final, conclusive, and binding upon any Participant and any
person claiming under or through the Participant. No employee of an Employer,
any member of the Board, any delegate of the Board, or any member of the
Committee will be liable for any determination, decision, or action made in good
faith with respect to the Plan or any Incentive Award made under the Plan.

 

B.                                     Specific Authority of the Committee. The
Committee shall have the sole authority and responsibility to review annually
management’s recommendations for the Selected Performance Objectives and
Selected Performance Factors under the Plan, to select the Selected Performance
Objectives and Selected Performance Factors for an Award Year; and to otherwise
administer Incentive Awards payable to Officers, including under Covered Awards.

 

C.                                     Non-Assignability. A Participant’s rights
and interests in and to payment of any Incentive Award under the Plan may not be
assigned, transferred, encumbered or pledged other than by will or the laws of
descent and distribution; and are not subject to attachment, garnishment,
execution or other creditor’s processes.

 

D.                                    Amendment or Termination; Term. The Plan
may at any time be amended, modified, or terminated, as the Board in its
discretion determines. Such amendment, modification, or termination of the Plan
will not require the consent, ratification, or approval of any party, including
any Participant. The Board or the Committee may amend the Selected Performance
Objectives and/or the Selected Performance Factors as well as any Incentive
Award (including increasing, decreasing or eliminating any or all Incentive
Awards

--------------------------------------------------------------------------------


 

for an Award Year) prior to the payment of the Award (or the date payment would
have been made but for a Participant’s election to defer receipt) to the extent
it deems appropriate for any reason, including compliance with applicable
securities laws and local laws outside the U.S. Notwithstanding the foregoing,
to the extent the Committee has expressly designated an Incentive Award as a
Covered Award, the Committee will not have any authority to amend or modify the
terms of any Covered Award in any manner which would impair its deductibility
under Section 162(m) of the Code.

 

E.                                      No Contract of Employment. Neither the
Plan, nor any Incentive Award, constitutes a contract of employment, and
participation in the Plan will not give any employee the right to be retained in
the service of the Company or any Subsidiary or continue in any position or at
any level of compensation.

 

F.                                      Controlling Law. Except in connection
with other matters of corporate governance and authority (all of which shall be
governed by the laws of the Company’s jurisdiction of incorporation), the
validity, construction, interpretation, administration and effect of the Plan
and any rules, regulations and actions relating to the Plan will be governed by
and construed exclusively in accordance with the laws of the State of Minnesota,
notwithstanding the conflicts of laws principles of any jurisdictions.

 

G.                                     Compliance with Section 162(m) of the
Code. To the extent any provision of the Plan or an Incentive Award or any
action of the Committee or the Company as it relates to a Covered Award may
result in the application of Section 162(m)(1) of the Code to compensation
payable to a Covered Employee, such provision or action shall be deemed null and
void to the extent permitted by law and deemed advisable to the Committee.

 

H.                                    Unfunded, Unsecured Obligation. A
Participant’s only interest under the Plan shall be the right to receive either
a cash or Stock or a combination of cash and Stock payment for an Incentive
Award pursuant to the terms of the Incentive Award and the Plan. No portion of
the amount payable to a Participant under this Plan shall be held by the Company
or any Subsidiary in trust or escrow or any other form of asset segregation. To
the extent that a Participant acquires a right to receive a cash or Stock
payment under the Plan, such right shall be no greater than the right of any
unsecured, general creditor of the Company, and no trust in favor of any
Participant will be implied.

 

III. DEFINITIONS

 

 

Unless the context requires otherwise, the following terms when used with
initial capitalization have the following meanings:

 

A.                                   Award Year—The fiscal year for which
Incentive Awards, if any, are calculated under the Plan.

 

B.                                     Board—The Board of Directors of the
Company.

 

C.                                     Code—The Internal Revenue Code of 1986,
as from time to time amended including any related regulations.

 

D.                                    Committee—the Compensation Committee of
the Board of Directors of the Company, comprised solely of two or more outside
directors meeting the requirements of Section 162(m) of the Code.

 

E.                                      Company—Nash-Finch Company.

 

F.                                      Compensation—Compensation means a
Participant’s annual rate of base salary in effect at the time eligibility for
participation for an Award Year is determined (but not later than 90 days
following the beginning of such Award Year), or, if participation under the Plan
commences during the Award Year, at such later commencement of participation,
and without regard to any salary reduction agreement to make pre-tax elective
contributions under any qualified Code Section 401(k) Plan or Code Section 125
cafeteria plan (including any HMO premium deductions).

 

2

--------------------------------------------------------------------------------


 

G.                                     Covered Award—An Incentive Award
(i) which will be paid to a Covered Employee, (ii) which the Committee expressly
designates as performance–based compensation and intends to be fully deductible
under Section 162(m) of the Code, and (iii) which will be paid following the
shareholder approval required by Section 162(m)(4)(C)(ii) of the Code.

 

H.                                    Covered Employee—An individual who is a
“covered employee” within the meaning of Section 162(m)(3) of the Code.

 

I.                                         Employer—The Company and any
Subsidiary which, with the approval of the Chief Executive Officer of the
Company, has adopted this Plan.

 

J.                                        ERISA—The Employee Retirement Income
Security Act of 1974, as from time to time amended, including any related
regulations.

 

K.                                    Fair Market Value. The Fair Market Value
of a share of Stock, as of any date (or, if no shares were traded or quoted on
such date, as of the next preceding date on which there was such a trade or
quote), as determined by (a) the mean between the reported high and low sale
prices of the Stock during the regular trading session if the Stock is listed,
admitted to unlisted trading privileges or reported on any foreign or national
securities exchange or on the Nasdaq National Market or an equivalent foreign
market on which sale prices are reported; (b) if the Stock is not so listed,
admitted to unlisted trading privileges or reported, the closing bid price as
reported by the Nasdaq SmallCap Market, OTC Bulletin Board or the National
Quotation Bureau, Inc. or other comparable service; or (c) if the Stock is not
so listed or reported, such price as the Committee determines in good faith in
the exercise of its reasonable discretion.

 

L.                                      Incentive Award—The dollar value of an
award made to a Participant as determined under the Plan.

 

M.                                 Incentive Opportunity—The amount, stated as a
percentage of a Participant’s Compensation, determined with respect to an Award
Year (or partial Award Year in the case of participation for a partial year),
that will be included in a Participant’s Incentive Award formula under
Paragraph V(A) of the Plan. If a Participant held more than one eligible
position during the Award Year, his or her Incentive Opportunity will be
separately determined based on each corresponding period of participation. The
Incentive Opportunity for Participants who are Officers and the Incentive
Opportunity upon which any Covered Award is based will be determined solely by
the Committee.

 

N.                                    Individual Performance Goal—The
performance criteria or objectives established for a Participant for an Award
Year for purposes of assisting the Company or the Committee in determining
whether and to what extent an Incentive Award has been earned by such
Participant for such Award Year.

 

O.                                    Individual Performance Modifier—The
numerical modifier (expressed as a percentage) determined for a Participant with
respect to an Award Year, as follows:

 

1.                                       In the case of a Participant who is a
Key and Senior Management Employee other than an Officer, the Individual
Performance Modifier shall be determined by the Company and may be based, in
whole or in part, upon an evaluation of the extent to which such Participant
achieved his or her Individual Performance Goals established for that Award
Year.

 

2.                                       In the case of a Participant who is an
Officer other than an Officer who is to receive a Covered Award, the Individual
Performance Modifier shall be determined by the Committee and may be based, in
whole or in part, upon an evaluation of the extent to which such Participant
achieved his or her Individual Performance Goals established for that Award
Year.

 

3.                                       In the case of a Participant who is to
receive a Covered Award, the Individual Performance Modifier shall in all cases
be 125%, subject to the Committee’s discretionary authority under
Paragraph VIII(C) to reduce the amount of a Covered Award.

 

3

--------------------------------------------------------------------------------


 

A Participant’s evaluation under Paragraphs III(O)(l) and III(O)(2) above is
wholly discretionary and subjective on the part of the Company.

 

P.                                      Key and Senior Management Employee—Each
Covered Employee, each Officer and each Management Employee who is designated by
the Company as a Key and Senior Management Employee with respect to the Plan for
an Award Year. Designation as a Key and Senior Management Employee will apply
only for the Award Year for which the designation is made.

 

Q.                                    Management Employee—An individual (i) who
is classified by the Employer (without regard to any retroactive judicial or
administrative reclassification of such individual) as a management employee (on
other than a temporary reclassification basis), (ii) whose employment is for an
indefinite period, and (iii) who is employed in an Employer established job
classification not covered by a collective bargaining agreement.

 

R.                                     Officer—Each officer of the Company and
each senior officer of the Company’s Subsidiaries designated by the Board.

 

S.                                      Participant—Each employee of an Employer
who is designated as a Participant for an Award Year by the Company or the
Committee, as the case may be.

 

T.                                     Performance Objectives—One or more
objectively determinable measures established at the beginning of an Award Year,
related to: specified levels of, or relating to, customer satisfaction as
measured by a Company sponsored customer survey; employee engagement or employee
relations as measured by a Company sponsored employee survey; employee safety;
employee diversity; financial performance as measured by net sales, operating
income, income before income taxes, net income, net income per share (basic or
diluted), profitability as measured by return ratios (including return on
assets, return on equity, return on investment and return on sales), cash flows,
market share, cost reduction goals, margins (including one or more of gross,
operating and net income margins), stock price, total return to stockholders,
economic value added, working capital and productivity improvements; retail
store performance as determined by independent assessment; and operational
performance as measured by on-time delivery, fill rate, selector accuracy, cost
per case, sales per square foot, sales per labor hour and other, similar,
objective productivity measures. Performance Objectives may be described in
terms of Company, Subsidiary or business unit performance, either absolute or by
relative comparison to other companies or any other external measure of the
selected criteria. Performance Objectives shall be stated in terms of Threshold,
Target and Maximum levels. For other than Covered Awards, the Company may add
other Performance Objectives not specifically listed above.

 

U.                                    Plan—The Nash-Finch Company Performance
Incentive Plan, as evidenced by this written instrument as may be amended from
time to time.

 

V.                                     Selected Performance Factors—The
numerical factors (expressed as a percentage) established by the Company
relating to the Plan’s Selected Performance Objectives for the Award Year and
which correspond to the actual achievement of the Threshold, Target and Maximum
Selected Performance Objectives for such Award Year. The Selected Performance
Factors as they relate to Officers and to Covered Awards shall be established by
the Committee. If the actual achievement of the Selected Performance Objective
for an Award Year, as determined by the Company (or by the Committee in the case
of a Covered Award or an Incentive Award to any other Officer) shortly after the
Award Year, is between the Threshold and Target or Target and Maximum
Objectives, the Selected Performance Factor will be the amount determined by
linear interpolation between the two corresponding Threshold, Target or Maximum
Selected Performance Factors.

 

W.                                Selected Performance Objectives—One or more
Performance Objectives selected for an Award Year. Subject to the provisions of
Article VIII with respect to a Covered Award, the Committee shall establish at
the beginning of an Award Year the Selected Performance Objectives, including
the Threshold, Target and Maximum levels for Officers and with respect to any
Covered Award.

 

4

--------------------------------------------------------------------------------


 

X.                                    Stock—Shares of common stock of the
Company, par value $1.66 2'3 per share.

 

Y.                                     Subsidiary—Any entity, corporate or
otherwise, in which the Company, directly or indirectly, owns or controls a
greater than 50% interest.

 

IV. PARTICIPATION

 

 

A.                                   Participants. Participants will be
determined annually by the Company or the Committee from among the Key and
Senior Management Employees who, in the judgment of the Company or the
Committee, as the case may be, have contributed, are contributing or are
expected to contribute to the creation of value for the Company and its
stockholders. Designation as a Participant will apply only for the Award Year
for which the designation is made and may include a partial year.

 

B.                                     Termination of Employment. In order to be
entitled to receive an Incentive Award for an Award Year, a Participant must be
actively employed or on an approved leave of absence as of the last day of the
Award Year; however, the Company (or the Committee, if applicable) may in its
sole discretion pay an Incentive Award to a Participant who has terminated
employment.

 

V. COMPUTATION OF INCENTIVE AWARDS

 

 

A.                                   Formula. Subject to Paragraph B, a
Participant’s Incentive Award for an Award Year will be an amount equal to the
product of the following:

 

(a)                                  The Participant’s Incentive Opportunity;

 

(b)                                 The Participant’s Compensation;

 

(c)                                  The sum of the Selected Performance Factors
for the Award Year; and

 

(d)                                 The Participant’s Individual Performance
Modifier.

 

B.                                     Covered Awards. A Covered Award shall be
the greater of the Incentive Award determined under Paragraph A or an Award
determined solely on the basis of one or more financial Performance Objectives
as established by the Committee prior to the Award Year (or at such later date
as may be permissible under Code Section 162(m)), subject to the Committee’s
discretionary authority under Paragraph VIII(C) to reduce the amount of a
Covered Award.

 

C.                                     Classification Changes. Appropriate
adjustments and computations, including computations for a partial Award Year,
may be made to reflect changes in a Participant’s job classification, Individual
Performance Modifier, or Selected Performance Factors during an Award Year.
Subject to the provisions of Article VIII with respect to Covered Awards, the
Committee shall determine all such adjustments and computations relating to
Incentive Awards for Officers.

 

VI. PAYMENT OF INCENTIVE AWARDS

 

 

A.                                   Cash Payment. Subject to a Participant’s
right to elect payment in shares of Stock pursuant to Paragraph B below, payment
of Incentive Awards will be made in cash as soon as practicable following the
end of the Award Year, without interest.

 

5

--------------------------------------------------------------------------------


 

B.                                     Election to Receive Payment in Stock;
Matching Restricted Stock Award. A Participant may, by written notice given to
the Committee prior to the payment of an Incentive Award, elect to receive
payment of all or any portion of the Incentive Award in the form of a number of
shares of Stock having an equal value, as determined by the Fair Market Value of
the shares of Stock on the date the Committee approves payment of Incentive
Awards. To the extent that a Participant elects to receive payment in the form
of shares of Stock, the Participant will be granted additional, restricted
shares of Stock, equal to 15% of the number of shares elected to be received in
lieu of cash payment of the Incentive Award. All such shares of Stock will be
granted under the Company’s 2000 Stock Incentive Plan, as amended. The
restricted shares will vest in full on the date two years following the date the
Committee approves the payment of the Incentive Award, provided that the
Participant has retained beneficial ownership of the unrestricted shares, and
will otherwise be subject to the terms and conditions of the 2000 Stock
Incentive Plan.

 

VII. WITHHOLDING TAXES

 

 

Notwithstanding any of the foregoing provisions hereof, an Employer shall
withhold from any payment to be made hereunder such amounts as it reasonably
determines it may be required to withhold under any applicable federal, state or
other law, and transmit such withheld amounts to the appropriate authorities. If
cash payments under this Plan are not available to meet the withholding
requirement, the Participant shall make available sufficient funds to meet the
requirements of such withholding, and the Employer shall be entitled and
authorized to take such steps as it may deem advisable, including but not
limited to, withholding out of any funds or property due or to become due to the
Participant, in order to have such funds made available to the Employer.

 

VIII. SPECIAL RULES FOR COVERED AWARDS

 

 

Notwithstanding any other provision of this Plan to the contrary, the following
provisions shall control with respect to any Covered Award:

 

A.                                   Preestablished Incentive Opportunity and
Performance Objectives. The Selected Performance Factors, Selected Performance
Objectives and Incentive Opportunity upon which a Covered Award is based or
subject shall be established by the Committee in writing not later than 90 days
after the commencement of the Award Year (or period of service as the case may
be), provided that the outcome is substantially uncertain at the time the
Committee actually establishes such factors and the objectives upon which they
are based (or at such earlier time as may be required or such later time as may
be permissible under Section 162(m) of the Code). The Committee shall not make
Covered Awards based on Selected Performance Objectives not specifically
provided under this Plan if it determines that use of such Performance
Objectives would cause a Covered Award to not be deductible under Code
Section 162(m).

 

B.                                     Certification of Performance Objectives.
Prior to the payment of a Covered Award, the Committee shall determine and
certify in writing whether and to what extent the Selected Performance
Objectives referred to in Paragraph A have been satisfied.

 

C.                                     Discretionary Reduction of Covered Award.
Notwithstanding the foregoing, the Committee may, in its sole discretion, reduce
a Covered Award otherwise determined pursuant to the Plan.

 

D.                                    Limited Adjustments of Selected
Performance Objectives. In the event of (i) any reorganization, merger,
consolidation, recapitalization, liquidation, reclassification, stock dividend,
stock split, combination of shares, rights offering, extraordinary dividend or
divestiture (including a spin-off) or any other change in corporate structure or
shares; (ii) any purchase, acquisition, sale, disposition or write-down of a
significant amount of assets or a significant business; (iii) any change in
accounting principles or practices, tax laws or other such laws or provisions
affecting reported results; (iv) any uninsured catastrophic losses or
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 or in management’s discussion and analysis of financial
performance appearing in the Company’s annual report to stockholders for the
applicable year; or (v) any other similar change, in

 

6

--------------------------------------------------------------------------------


 

each case with respect to the Company or any other entity whose performance is
relevant to the achievement of any Selected Performance Objective included in a
Covered Award, the Committee (or, if the Company is not the surviving
corporation in any such transaction, a committee of the board of directors of
the surviving corporation consisting solely of two or more “outside directors”
within the meaning of Section 162(m)(4)(C)(i) of the Code) may, without the
consent of any affected Participant, amend or modify the terms of any
outstanding Award that includes any Selected Performance Objectives based in
whole or in part on the financial performance of the Company (or any Subsidiary
or division thereof) or such other entity so as equitably to reflect such event,
such that the criteria for evaluating such financial performance of the Company
or such other entity (and the achievement of the corresponding Selected
Performance Objectives) will be substantially the same (as determined by the
Committee or such committee of the board of directors of the surviving
corporation) following such event as prior to such event; provided, however,
that any such change to any outstanding Covered Award pursuant to this
Paragraph D must be made in such a manner that it is independently determinable
by a hypothetical third party having knowledge of the relevant facts, and the
Committee shall take no action pursuant to this Paragraph D which would
constitute an impermissible exercise of discretion within the meaning of
Section 162(m) of the Code, or would otherwise cause the Covered Award to not be
deductible under Section 162(m) of the Code.

 

E.                                      Changes Affecting Timing. No change
shall be made to accelerate the payment of a Covered Award unless the amount of
the Covered Award is discounted to reasonably reflect the time value of money.
Further, no change shall be made to defer the payment of a Covered Award unless
an increase in the amount paid with respect to such award is based on a
reasonable rate of interest or on the actual returns on one or more
predetermined actual investments (whether or not assets associated with the
amount originally owed are actually invested therein).

 

F.                                      Maximum Amount. The maximum amount of
any Covered Award including the 15% restricted Stock match under Paragraph VI(B)
payable to any Covered Employee with respect to an Award Year, determined as of
the time the Covered Award is paid, shall not exceed $3,000,000.

 

 

7

--------------------------------------------------------------------------------